Citation Nr: 1618668	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-21 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for bilateral hearing loss.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1950 until September 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and March 2011 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The January 2011 decision granted service connection for PTSD and assigned a 30 percent rating, while the March 2011 decision granted service connection for hearing loss and assigned non-compensable percent rating.  The Veteran timely appealed both initial ratings assigned.  

The Veteran has variously alleged that his PTSD and hearing loss conditions render him unable to obtain and maintain substantially gainful employment.  As entitlement to a TDIU is an element of all increased rating claims, this issue was added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

He had a videoconference hearing before the undersigned Veterans Law Judge in February 2016.  A hearing transcript is contained in the electronic claims file.  

In March 2016, a statement of the case (SOC) was issued concerning three other issues: entitlement to service connection for residuals of a shrapnel wound to the left lower extremity; whether new and material evidence had been submitted in order to reopen the claim of entitlement to service connection for a left knee condition; and whether new and material evidence had been submitted in order to reopen the claim of entitlement to service connection for left foot burns.  Shortly thereafter, the Veteran submitted a VA Form 9 substantive appeal concerning these issues that also indicated his desire for a videoconference hearing.  He was then sent a letter in April 2016 indicating he was placed on his list of veterans to be scheduled such hearings.  As it appears the RO is processing the Veteran's hearing request in a timely manner, there is no need for the Board to remand these issues here.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, the Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from a veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2015).

At the Veteran's February 2016 videoconference hearing, he and his representative requested that these claims be remanded so that all VA treatment records could be considered by the AOJ in the first instance.  Additionally, he underwent a VA audiological examination in April 2016 that has yet to be considered by the AOJ.  As such, remand is necessary for these claims.  

Furthermore, the Veteran has variously stated that his PTSD has worsened since his last VA examination in October 2010.  Given the passage of over five years since his last examination and in the interest in efficiency, the Veteran should be scheduled a new examination to address the current severity of his PTSD upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records and add them to the claims file. 

2. Then, schedule the Veteran a VA examination to assess the current severity of his PTSD.  The claims file, including a copy of this remand should be reviewed by the examiner and he/she should indicate that such review took place.  

Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically the examination report should contain a detailed account of all manifestations of the Veteran's service-connected PTSD, with proper consideration for the Veteran's lay reports of such symptomatology, and a finding of the functional impact of his PTSD upon his ability to secure or follow a substantially gainful occupation.  Complete rationales for all opinions expressed should be provided. 

3. Thereafter, readjudicate the Veteran's claims in light of the evidence of record, to include any development undertaken as a result of this remand and all evidence submitted since the SOCs issued in June 2012.  If any benefit sought remains denied, provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and an opportunity to respond.  Then, return these matters to the Board for further adjudication, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




